Citation Nr: 0926889	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-17 033	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1998 to May 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was transferred to the RO in the New York, 
New York.


FINDING OF FACT

In July 2009, prior to the promulgation of a decision in this 
appeal, the Board received a statement from the Veteran 
requesting that his appeal be withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of his Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2004, the RO granted service connection for 
chronic lumbosacral strain.  A 20 percent evaluation was 
assigned effective in May 2004.  The Veteran perfected an 
appeal to the Board regarding the assigned disability 
evaluation by VA Form 9, received in May 2006.  

In a statement dated in July 2009, the Veteran indicated that 
he wanted to withdraw his appeal regarding a higher 
disability rating for the service-connected lumbosacral 
strain.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

The Veteran has withdrawn this appeal and, hence, there 
remain no allegation of an error of fact or law for appellate 
consideration.  Accordingly, as the Board no longer has 
jurisdiction to review the appeal, it is dismissed.  


ORDER

The appeal is dismissed.  




		
WILLIAM H. DONNELLY
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


